 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8
      THERESA BROOKE, a married woman                    Case No. 1:18-cv-00155-AWI-EPG
 9    dealing with her sole and separate claim,
                                                         ORDER DIRECTING THE CLERK OF
10                          Plaintiff,                   THE COURT TO CLOSE CASE
11                   v.                                  (ECF No. 27)
12
      OCEANIC FRESNO, LP, a California
13    limited partnership dba Rodeway Inn &
      Suites,
14
                             Defendant.
15
            On October 29, 2018, the parties filed a stipulation to dismiss this action with prejudice.
16
     (ECF No. 27). All parties have agreed to the dismissal. Id. In light of the stipulation, the case has
17
     ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San
18
     Jose, 111 F.3d 688, 692 (9th Cir. 1997); Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995)
19
     (“Even if the defendant has filed a motion to dismiss, the plaintiff may terminate his action
20
     voluntarily by filing a notice of dismissal under Rule 41(a)(1).”). Accordingly, the Clerk of the
21
     Court is DIRECTED to close this case.
22

23   IT IS SO ORDERED.
24
        Dated:     October 31, 2018                             /s/
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
